August 12, 1913. The opinion of the Court was delivered by
These cases were heard together by consent, as they involve the same question.
The appeal is from an order of his Honor, the Circuit Judge, setting aside the service of the summons, on the ground that the complaint, which was not served with the summons, was not served upon the defendant's attorneys within the time required by the statute, after they had demanded that a copy be served upon them.
The summons stated that the complaint would be filed in the office of the clerk of the Court of Common Pleas.
The record contains the following statement of facts: "Each of the summons was served by the sheriff of Marlboro county on the agent of the defendant corporation on the 24th day of January, 1911. On February 13, 1911, counsel for defendant gave notice of appearance and demanded that copy of the complaint in each case be served on them at the office of Stevenson, Stevenson  Prince, in Planters National Bank Building, Bennettsville, S.C. the service of which was accepted by J.K. Owens on said date, and on the 14th day of February, 1911, the said John T. Seibels received through the mail an envelope postmarked `Bennettsville, February 13, 7:30 p.m.,' containing in each case a notice of appearance, and demand for service upon them for a copy of the complaint, signed by Messrs. Stevenson, Stevenson 
Prince, defendant's attorneys, at their office, Planters National Bank Building, Bennettsville, S.C.
"On Monday, the 6th day of March, 1911, the twenty-first day after the said 13th day of February, 1911, the complaint in each case was prepared by the said John T. Seibels, plaintiff's attorney, and was deposited in the postoffice by his clerk and stenographer in the city of Columbia, in an envelope sealed and addressed to `Messrs. Stevenson, Stevenson Prince, Planters National Bank Building, Bennettsville, S.C.' with sufficient postage prepaid. *Page 377 
"On Tuesday, March 7, 1911, defendant's counsel received by mail a copy of the complaint enclosed in an envelope postmarked `Columbia, S.C. March 6, 1911, 9:30 p.m.'"
It will be observed, that the last day, upon which the plaintiffs had the right to serve a copy of the complaint, was Sunday.
Section 180 of the Code, is as follows: "A copy of the complaint need not be served with the summons. In such case, the summons must state, where the complaint is or will be filed, and if the defendant, within twenty days thereafter causes notice of appearance to be given, and in person or by attorney demands, in writing, a copy of the complaint, specifying the place within the State, where it may be served, a copy thereof must, within twenty days thereafter, be served accordingly, and after said service, the defendant has twenty days to answer." * * *
Section 445 of the Code provides that "the time within which an act is to be done, shall be computed by excluding the first day and including the last. If the last day be Sunday it shall be excluded."
Section 448 provides that "service by mail may be made, where the person making the service, and the person on whom it is to be made, reside in different places, between which there is a regular common carrier by mail."
Section 454 of the Code is as follows: "The summons and the several pleadings in an action, shall be filed with the clerk of Court, within ten days after the service thereof, respectively, or the adverse party, or proof of the omission, shall be entitled without notice, to an order from a Judge, that the same be filed, within a time to be specified in the order, or be deemed abandoned."
Section 456 of the Code provides that "the provisions of this chapter shall not apply to the service of a summons, or other process, or of any paper to bring a party into contempt." *Page 378 
The chapter just mentioned embraces sections 448 and 454 of the Code.
In Salley v. Ry., 76 S.C. 173, 56 S.C. 782, the Court thus states the rule as to the computation of time, within which an act is to be done, when the last day is Sunday: "The general rule laid down in this country is, that where an act is required to be done, in a certain number of days, exceeding a week, Sunday is not excluded in the computation; but if the number of days is less than seven, Sunday is not counted." But the Court further says: "It has been held, however, that Sunday must always be counted when the time is prescribed by statute." Thus recognizing the principle, that the rule is inapplicable when the statute prescribes the manner, in which the computation shall be made. And, as section 445 of the Code provides that Sunday shall be excluded, if it be the last day within which an act is to be done, the rule in cases, where the number of days is less than a week, has no application.
It is also contended by the appellants' attorneys, that section 448 of the Code is inapplicable, for the reason that the service of a copy of the complaint, under the circumstances herein mentioned must be regarded as process — section 456 of the Code providing, that the provisions of the chapter embracing said section, should not apply to the service of a summons, or other process.
In Walters v. Laurens Cotton Mills, 53 S.C. 155,31 S.E. 1, it was held that a notice of appeal, deposited in the postoffice on the tenth day properly addressed and postage prepaid, was served in accordance with the statute. See, also, Craig v. Insurance Co., 80 S.C. 151, 61 S.E. 423, andState v. Gandy, 87 S.C. 523, 70 S.E. 163.
Section 454 of the Code recognizes the distinction between the summons and the pleadings, the latter of which — pleadings — embraces the complaint. *Page 379 
The word "process" has been variously defined, for the reason that the context, generally, plays an important part in its construction.
"The term `process,' comprehends all mandates of a Court issued to its officer, commanding him to prepare certain service within his official cognizance; and embraces every writ, that may be necessary to institute or carry on an action or suit and to exercise the judgment of the Court." 23 Enc. of Law 160.
Process in the sense in which it is employed in the present title, means the writ, or other formal writing issued by authority of law, for the purpose of bringing defendant into a Court of law, to answer plaintiff's demands in a civil action, although in a more technical and limited sense, the term is frequently applied only to those writs or writings, which issue out of a Court. 32 Cyc. 419-421.
In its general acceptation it means a writ, a summons, or order issued in a judicial proceeding to acquire jurisdiction of a person or his property, to expedite the hearing of the cause to a final determination, or to enforce the judgment of the Court. A complaint is a mere pleading and does not partake of these characteristics.
It is the judgment of this Court that the order of the Circuit Court be reversed.